Citation Nr: 0127136	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 100 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1971.  

This matter comes before the Board of Veteran's Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In February 2001 a Notice of Disagreement (NOD) was filed as 
to a January 2001 denial of a total rating, thus initiating 
an appeal as to that matter.  Generally, when a claim has 
been placed in appellate status by the filing of an NOD, the 
Board must remand the claim to the RO for preparation of a 
statement of the case (SOC) as to that claim.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995) and Archbold, 9 Vet. 
App. 124, 130 (1996); Manlincon v. West, 12 Vet. App. 238 
(1999); see also 38 C.F.R. § 19.9 (2000).  However, under 38 
C.F.R. § 4.16(a) (2000) a veteran is eligible for a total 
rating based on individual unemployability due to service-
connected disorders only where the schedular rating is less 
than total.  But see Hendrix v. West, No. 98-01492, slip op. 
(U.S. Vet. App. June 6, 2000) (nonprecedential single judge 
memorandum decision) and James v. West, No. 98-1407, slip op. 
(U.S. Vet. App. June 22, 2000) (nonprecedential single judge 
memorandum decision) (both holding that a grant of a 100 
percent schedular rating may not moot a claim for a total 
rating if there is a disagreement with the effective date 
assigned for the 100 percent schedular rating).  

Accordingly, the claim for a total rating is moot (unless the 
veteran or his representative disagrees with the effective 
date assigned for the 100 percent schedular rating, in which 
case that matter should be raised with the RO in the first 
instance).  

FINDINGS OF FACTS

1.  In VA Form 21-4138, Statement in Support of Claim, of 
August 2001 signed by the veteran, he withdrew his claims for 
service connection for low back and knee disorders.  

2.  The claim for an increased rating for service-connected 
PTSD is moot in light of the grant of a 100 percent schedular 
rating. 


CONCLUSIONS OF LAW

1.   The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the claims for service 
connection for a low back disorder and a left knee disorder.  
38 U.S.C.A. § 7105(b)(2), (d) (5) (West 1991). 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).  

2.  The claim for an increased rating for service-connected 
PTSD is moot in light of the RO grant of a 100 percent 
schedular rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, an unappealed May 1990 rating action initially 
denied service connection for a low back disorder.  A 
September 1990 rating action denied service connection for a 
psychiatric disorder.  Following a remand by the Board in 
August 1993, a January 1995 rating action, in part, denied 
entitlement to a total rating based on individual 
unemployability since at that time the veteran was not 
service-connected for any disability.  A Board decision in 
October 1995 granted service connection for plantar warts but 
denied service connection for a back disorder and a skin 
disorder and remanded the claim of service connection for 
PTSD.  

An August 1996 rating action implemented the grant of service 
connection for plantar warts and assigned a 10 percent 
rating.  A November 1997 Board decision granted service 
connection for PTSD and this was implemented by a December 
1997 rating action which assigned a 30 percent disability 
rating for PTSD.  A reconsideration of the October 1995 Board 
decision was denied in October 1998.  

In pertinent part, a February 1999 rating action denied 
service connection for a left knee injury and denied a rating 
in excess of 30 percent for PTSD.  In a March 1999 letter 
from the Director of Administrative Services of the Board the 
veteran was informed that his earlier motion for 
reconsideration of the October 1995 Board decision would no 
longer be considered to be a motion for revision of that 
Board decision on the basis of clear and unmistakable error 
unless he or his representative informed the Board, within 60 
days, that he wished that motion to be so construed.  
Subsequently, no response in this regard was received.  

A September 1999 rating action denied reopening of the claim 
for service connection for a low back disorder and denied a 
rating in excess of 30 percent for PTSD.  A December 1999 
rating action granted a 50 percent rating for PTSD.  Then, a 
May 2000 rating action denied a rating in excess of 50 
percent for PTSD and also denied entitlement to a total 
rating based on individual unemployability due to service-
connected disorders.  

Received at the same time as VA Form 9, Appeal to the Board, 
in January 2000 which addressed, in part, entitlement to an 
increased rating for PTSD, was a form signed by the veteran 
stating that he was withdrawing the claim for an increased 
rating for PTSD.  The case was then transferred back to the 
RO to address a claim for a total rating, which was denied by 
a January 2001 rating action.  In February 2001 an NOD was 
filed as to the denial of a total rating, thus initiating an 
appeal as to that matter.  

In VA Form 21-4138, Statement in Support of Claim, of August 
2001 signed by the veteran, he withdrew his claims for 
service connection for low back and knee disorders.  

A September 2001 rating action then granted a 100 percent 
schedular rating for service-connected PTSD and proposed to 
find the veteran incompetent, and he was found to be 
incompetent in an October 2001 rating action.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2000).  

The appellant has withdrawn his appeal as to the claims for 
service connection for low back and left knee disorders and, 
hence, there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the claims for 
service connection and they are dismissed without prejudice.  

A 100 percent rating is the highest schedular rating 
assignable for service-connected PTSD.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (2000).  
Accordingly, there is no additional benefit which the Board 
could grant on appeal and, thus, the Board does not have 
jurisdiction and the appeal as to that matter is also 
dismissed without prejudice.  





ORDER

The appeal is dismissed.  


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

